Exhibit 10.5A

ASSIGNMENT AND ASSUMPTION

Reference is made to the Promissory Note, (the “Promissory Note”), between
Inergy, L.P. (the “Borrower” or “Assignor”), and JPMorgan Chase Bank, N.A. (the
“Lender”). Unless otherwise defined herein, terms defined in the Promissory Note
and used herein shall have the meanings given to them in the Promissory Note.

The Assignor and Inergy Midstream, L.P. (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably assigns to the Assignee without recourse to
the Assignor, and the Assignee hereby irrevocably assumes from the Assignor
without recourse to the Assignor, as of the Effective Date (as defined below),
the interest described in Schedule 1 hereto (the “Assigned Interest”). Assignee
hereby assumes, as its direct and primary obligation, the payment and
performance of all of the liabilities and obligations of Assignor under the
Promissory Note, including, without limitation, the obligation to pay interest
and fees with respect to all such liabilities and obligations, and
indemnification obligations related thereto (collectively the “Assumed
Obligations”) and hereby agrees to make all payments required under Promissory
Note in effect and to discharge the Assumed Obligations as they become due or
are declared due. Assignee acknowledges that Assignor has assigned to Assignee
all of the rights of Assignor under the Promissory Note, including, without
limitation, the right to obtain loans, all on the terms and subject to the
conditions set forth in the Promissory Note. From and after the date hereof,
Assignee agrees to perform and discharge all of the Assumed Obligations,
including, without limitation, performance and observance of all of the
covenants and conditions of the Promissory Note to be performed or observed by
Assignor thereunder or in connection therewith, and to be bound in all respects
by the terms of the Promissory Note as they relate to Assignor as if Assignee
were an original signatory thereto. From and after the date hereof, all
references in the Promissory Note to Assignor as the “Borrower” as defined in
the Promissory Note shall be deemed to be a reference to Assignee as the
Borrower.

2. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Promissory Note; (c) agrees that it will be bound by the provisions
of the Promissory Note and will perform in accordance with its terms all the
obligations which by the terms of the Promissory Note are required to be
performed by it; and (d) makes all of the representations and warranties set
forth in the Promissory Note as of the Effective Date.

3. Each of the Assignor, the Assignee and the Lender hereby acknowledges and
agrees that after giving effect to this Assignment and Assumption, the Assigned
Interest shall be debt:

(1) as to which neither the Assignor nor any of its subsidiaries (other than the
Assignee and any of its subsidiaries) (a) provides credit support of any kind,
(b) is directly or indirectly liable as a guarantor or otherwise, or (c) is the
lender;

(2) no default with respect to which would permit upon notice, lapse of time or
both any holder of any other debt of the Assignor or any of its subsidiaries
(other than the Assignee and any of its subsidiaries) to declare a default on
such other debt or cause the payment of such debt to be accelerated or payable
prior to its stated maturity; and

(3) as to which each of the Lender and the Assignee is hereby notified that it
will not have any recourse to the stock or assets of the Assignor or any of its
subsidiaries (other than the Assignee and any of its subsidiaries).



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).

5. From and after the Effective Date, (a) the Assignee shall be a party to the
Promissory Note and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Borrower thereunder and shall be bound by
the provisions thereof and (b) the Assignor shall, to the extent provided in
this Assignment and Assumption, relinquish its rights and be released from its
obligations under the Promissory Note.

6. Upon the consummation of the initial public offering of a minority interest
in the common units of the Assignee (the “IPO”), the Assignee agrees to make a
mandatory repayment of the Loan in full in cash, (together with all interest,
fees, charges and other amounts owing under the Promissory Note, the “Repayment
Amount”), from the net cash proceeds of the IPO and, if such net cash proceeds
are insufficient to repay the Repayment Amount, cash on hand or new borrowings
by the Assignee.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized signatories.

 

Inergy Midstream, L.P     Inergy, L.P By: NRGM GP, LLC     By: Inergy GP, LLC
its managing general partner     its managing general partner By:   /s/ R.
Brooks Sherman, Jr.     By:   /s/ R. Brooks Sherman, Jr. Name:   R. Brooks
Sherman, Jr.     Name:   R. Brooks Sherman, Jr. Title:   Executive Vice
President, Chief Financial Officer     Title:   Executive Vice President, Chief
Financial Officer

 

Accepted and acknowledged: JPMorgan Chase Bank, N.A., as Lender By:   /s/
Kenneth J. Fatur Name: Kenneth J. Fatur Title: Managing Director